Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2021 was filed after the issue fee was paid.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowance of claims 1-12 in indicated herein.
The closest prior art is the anticipation of Faries, Jr. et al (US 7,350,373 B1). Faries, Jr. et al teaches of a thermal treatment system comprising: a basin having a base and at least one sidewall that is configured to receive and hold a material; a thermal treatment device thermally coupled to the basin and configured to adjust a temperature of the material in the basin; a mounting plate having a first side and a second side opposite the first side, the mounting plate being attached to the basin with an air gap formed between the first side of the mounting plate and the base of the basin; a weight measurement device positioned on the second side of the mounting plate that is configured to measure a weight of the basin and any contents therein.
.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        April 8, 2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761